Exhibit 10.1

Form of Stock Purchase Agreement







STOCK PURCHASE AGREEMENT




BY AND AMONG

Euro-Asia Investment & Finance Corp. Limited

AND

all other Buyers listed in Schedule A attached hereto

AND

Shulamit Lazar

AND

all other Sellers listed in Schedule B attached hereto

AND

Metu Brands, Inc.




Dated as of December 18, 2015





STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 18, 2015,
is made and entered into by and among Euro-Asia Investment & Finance Corp.
Limited, a company incorporated under the laws of Hong Kong Special
Administrative Region of China (“Euro-Asia” or “Buyers’ Representative”), all
other Buyers listed in Schedule A attached hereto (together with Euro-Asia,
collectively, “Buyers”), Shulamit Lazar (“Lazar” or “Sellers’ Representative”),
all other Sellers listed in Schedule B attached hereto (together with Lazar,
collectively, “Sellers”, each, a “Seller”), and Metu Brands, Inc., a Nevada
corporation (“MTOO” or the “Company”).  

WHEREAS, Lazar is the record and beneficial owner of 60,000,000 shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”) which
represent approximately 91.70% of the Company’s outstanding Common Stock based
on a total of 65,431,144 shares of Common Stock as of the date of this
Agreement;

WHEREAS, other Sellers (excluding Lazar) are the record and beneficial owners of
5,420,000 shares of Common Stock, which represent approximately 8.28% of the
Company’s outstanding Common Stock as of the date of this Agreement;

WHEREAS, the Parties previously entered into that certain Letter of Intent dated
as of October 22, 2015 (the “Letter of Intent”) pursuant to which they agreed to
enter into this definitive agreement to finalize the terms and conditions of the
contemplated sale and related transactions;

WHEREAS, the Parties previously entered into that certain Escrow Agreement dated
as of October 22, 2015 (the “Escrow Agreement”) with J.M. Walker & Associates as
escrow agent (“Escrow Agent”). Pursuant to the Escrow Agreement, the parties
agreed to place the Purchase Price (as hereinafter defined) into a non-interest
bearing account held by the Escrow Agent (the “Escrow Account”), and the Escrow
Agent shall hold and distribute such Purchase Price in accordance with the terms
of the Escrow Agreement and this Agreement;

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Sellers are willing to sell to the Buyers and the Buyers are
willing to buy from the Sellers the Subject Shares, as defined below; and

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:





2







ARTICLE I

DEFINITIONS

1.1

Definitions.  The following terms shall have the following meanings for the
purposes of this Agreement.

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.

“Agreement” means this Stock Purchase Agreement, as it may be amended from time
to time.

“Business Day” shall mean each day of the week, other than Saturday, Sunday or
other national holiday on which banks in New York State are not open for
business.

“Buyers” shall mean the Persons listed under Schedule A.

“Closing” has the meaning set forth in Section 2.2 below.

“Closing Date” has the meaning set forth in Section 2.2 below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, without par value, of the Company.

“Company” or “MTOO” means Metu Brands, Inc., a Nevada corporation.

 “Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable.

“Dollars” or “$” means United States dollars.

“Fully-Diluted Equity” shall mean, with respect to any Person on any given date,
the number or percentage of the outstanding common stock or other equity
securities of such Person on such date, after giving effect to (i) the exercise
of all outstanding options, warrant or other securities or purchase rights
entitling the holder to acquire shares of common stock or other equity
securities of such Person, and the (ii) conversion into common stock or other
equity securities of such Person of all outstanding notes, debentures, preferred
stock or other securities convertible into such common stock or equity
securities.





3







 “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

 “Liability” means any liability or obligation, including all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, obligations, Taxes, Liens, losses,
expenses, and fees (including court costs and reasonable and documented
attorneys’ fees and expenses), but excluding incidental, consequential
(including business interruption or lost profits), special, indirect and
punitive damages and other similar items.  Liabilities shall not be calculated
using a “multiplier” of any similar method having a similar effect.

“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, covenant, easement, encroachment or encumbrance.

“Material Adverse Effect” means any event or condition which would have a
material adverse effect upon the assets, Liabilities, financial condition or
business of the Company, other than any circumstances, developments or matters
related to (i) any change in economic conditions generally or capital and
financial markets generally, including changes in interest or exchange rates,
(ii) any change in the industry in which the Company’s business operates or in
which products of the Company’s business are used or distributed, provided that
such change does not have a disproportionate impact on the Company, or
(iii) certain conditions in jurisdictions in which the Company’s business
operates, such as hostilities, acts of war, sabotage, terrorism or military
actions, or any escalation or worsening of any of the foregoing.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).





4







 “Parties” shall mean the collective reference to each of the Company, the
Buyers and the Sellers.

“Person” means and includes any individual, corporation, limited liability
company, partnership, limited partnership, joint stock company, trust,
unincorporated organization, joint venture, governmental agency or other entity
of whatever nature.

“Sellers” shall mean the Persons listed under Schedule B, and their respective
heirs, executors, successors and assigns.

“Subject Shares” means that 60,000,000 shares of Common Stock owned by Lazar and
5,420,000 shares of Common Stock owned by other Sellers (excluding Lazar) listed
under Schedule B, for a collective amount of 65,420,000 shares of Common Stock.
 

 “Subsidiary”  means any corporation or other Person more than fifty percent of
the capital stock or other equity of which is owned by the Company.

“Taxes” means all taxes, charges, fees, duties, levies or other assessments in
the nature of taxes, including, without limitation, income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, license, payroll,
unemployment, environmental, customs duties, capital stock, disability, stamp,
leasing, lease, user, transfer, fuel, excess profits, occupational and interest
equalization, windfall profits, severance and employees’ income withholding and
Social Security taxes imposed by the United States or any foreign country or by
any Governmental Authority, including all applicable penalties and interest, and
such term shall include any interest, penalties or additions to tax attributable
to such taxes.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transaction Documents” means the collective reference to this Agreement, and
any and all other agreements, certificates, instruments and related documents
delivered by the Parties on the Closing Date.





5







ARTICLE II

PURCHASE AND SALE OF SUBJECT SHARES

2.1

             Purchase Price.  In consideration for the Subject Shares, the
Buyers shall pay to the Sellers, the total sum of Three Hundred and Ninety Five
Thousand Dollars ($395,000), of which Three Hundred and Sixty Two Thousand Two
Hundred and Seventy Five Dollars ($362,275) shall be remitted to Lazar and the
remaining shall be remitted to other Sellers (excluding Lazar) as set forth
under Schedule B (the “Purchase Price”). The parties acknowledge and agree that
Euro-Asia previously submitted $25,000 (the “Deposit”) into the Escrow Account
pursuant to the Escrow Agreement, and the parties further agree that upon the
Closing (as hereinafter defined), the Deposit shall be applied to the Purchase
Price; provided however that the Deposit shall be returned to Euro-Asia pursuant
to the terms of the Escrow Agreement if the transactions contemplated herein do
not occur.  The remaining Purchase Price shall be payable on the Closing Date to
each of the Sellers.  Such Purchase Price shall be payable by wire transfers to
separate bank accounts designated by each of the Sellers.

2.2

             The Closing.    Upon the Buyers’ receipt of the Subject Shares and
the Sale Documents (as hereinafter defined) and the Purchase Price in the Escrow
Account, as well as the satisfaction of the covenants and conditions set forth
in Article 5, the closing shall occur (the “Closing”), provided however that the
Closing shall take place no later than December 21, 2015, unless otherwise
mutually agreed upon by the Parties (the “Closing Date”). The Closing shall take
place at the offices of Hunter Taubman Fischer LLC, 1450 Broadway, 26th Floor,
New York, NY 10018.  

2.3

Escrow of Purchase Price. Buyers shall deposit their respective portion of the
Purchase Price, as listed in Schedule A hereunder, in accordance with the terms
of the Escrow Agreement.  

2.4

Delivery of the Subject Share Certificates. At the Closing, the Sellers shall
deliver the original certificates representing the Subject Shares, along with
the proper Stock Powers with Signature Guarantees and any other necessary
documents acceptable to the Company’s Transfer Agent, as set forth on Schedule
2.4, to proceed with the transfer of the Subject Shares to the Buyers’
Representative (together with the original certificate of the Subject Shares,
sometimes referred to herein as the “Sale Documents”) to the Buyers’
Representative.

                 

2.5

Transfer of Shares.  The Sellers have the responsibility for providing the Sale
Documents to the Buyers’ Representative at Closing. The Buyers’ Representative
will have the responsibility of sending the certificates, along with stock
powers to the Company’s Transfer Agent to have the certificates changed into
each of the Buyers’ respective names and denominations and the Sellers shall be
responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.








6









2.6

Additional Closing Deliverables.  The Company and each of the Sellers and Buyers
shall deliver the other items set forth in Article 5 deliverable at the Closing.
 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS

The Company and the Sellers hereby, severally and not jointly, represent and
warrant to the Buyer that the statements contained in this Article III are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
III), except as set forth in the Schedules hereto.  An item disclosed in any
Schedule shall be deemed disclosed for purposes of all Schedules.

3.1           Organization, Qualification and Corporate Power.  MTOO is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Nevada.  The Company has full corporate power and authority
and all licenses, permits, and authorizations necessary to carry on the
Company’s business in which it is engaged and to own and use the properties
owned and used by it.

3.2          Authorization of Transaction.  Each of MTOO and the Sellers has
full power and authority (including full corporate power and authority) to
execute and deliver this Agreement and to perform its obligations hereunder and
under the other Transaction Documents. This Agreement and the other Transaction
Documents to which it or they are a party constitutes the valid and legally
binding obligation of each of MTOO and the Sellers, enforceable in accordance
with its terms and conditions except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and by laws related to the
availability of specific performance, injunctive relief or other equitable
remedies.

3.3           Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate any material law or other material restriction of any governmental
authority to which MTOO or the Seller are subject or any provision of the
organizational documents of MTOO, or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any third
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any material Contract or other material arrangement to
which MTOO is a party or by which it is bound or to which any of its assets are
subject, or  (c) result in the imposition of any Lien upon any of its assets.





7







3.4           Subject Shares.  The Sellers hold of record and own beneficially
all of the Subject Shares, free and clear of any restrictions on transfer (other
than any restrictions under the Securities Act of 1933, as amended (the
“Securities Act”) and state securities Laws), Taxes, Liens, options, warrants,
purchase rights, Contracts, commitments, equities, claims, and demands.  Neither
MTOO nor a Seller is a party to any option, warrant, purchase right, or other
Contract or commitment that could require the sale, transfer, or other
disposition of any Subject Shares (other than this Agreement).  Neither MTOO nor
a Seller is a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any Subject Shares.

3.5        Capitalization

a)

The entire authorized capital stock of the Company consists of 90,000,000 shares
of Common Stock, of which 60,011,144 shares of Common Stock are issued and
outstanding, and 10,000,000 shares of Preferred Stock, of which 271 shares of
Preferred Stock are issued and outstanding.  No shares are held in treasury.
 All of the Subject Shares are duly authorized, validly issued, fully paid, and
nonassessable, and are held of record by the Sellers.  There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other Contracts or commitments that could
require the Company to issue, sell, or otherwise cause to become outstanding any
of the Common Stock.  There are no outstanding or authorized share appreciation,
phantom share, profit participation, or similar rights with respect to the
Common Stock. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the Common Stock.

b)

The assignments and other instruments of transfer delivered by the Sellers to
Buyers at the Closing will be sufficient to transfer the Sellers’ entire
interest, legal and beneficial, in the Subject Shares and, upon payment in full
of the Purchase Price, the Buyers shall acquire all right, title and interest in
and to the Subject Shares.

3.6

          Debt, Obligation or Liability.  The Company has no debt, obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due, whether or not known to the Company and the
Sellers) arising out of any transaction entered into at or prior to the Closing
Date or any act or omission at or prior to the Closing Date, except to the
extent set forth on or reserved against on the Company’s Balance Sheet filed
with the Securities and Exchange Commission (the “Commission”) or set forth
under Schedule 3.6 herein.  The Company and the Sellers, severally and not
jointly, represent and warrant to the Buyers: 1) Schedule 3.6 contains a list of
all debts, obligations or liabilities of the Company as of the Closing Date; and
2) any debts, obligations or liabilities of the Company incurred before the
Closing Date but





8







not listed under Schedule 3.6 shall be the responsibilities of the Sellers, and
the Sellers, severally and not jointly, hereby agree to indemnify/reimburse the
Buyers from and against any debts, obligations or liabilities of the Company
incurred prior to the Closing Date which have not been disclosed herein and have
been discovered after the Closing Date. The Company has not incurred any
liabilities or obligations under agreements entered into, in the usual and
ordinary course of business.

3.7

             Subsidiaries.  The Company has no Subsidiaries, either wholly or
partially owned, and the Company holds no any direct or indirect economic,
voting or management interest in any Person or owns any securities issued by any
Person.

3.8

            Legal Compliance.  Except where non-compliance would not have a
Material Adverse Affect, MTOO has complied with all applicable laws and, to the
knowledge of the Sellers and the Company, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company or is contemplated by any legal or regulatory
agency of the United States or any state government.

3.9

             Tax Matters.  Except where non-compliance with any of the following
would not have a Material Adverse Effect:

a)

MTOO has duly and timely filed all Tax Returns that it have been required to
file for all periods through and including the Closing Date.  All such Tax
Returns were correct and complete in all material respects. All material Taxes
owed by MTOO have been timely paid.  To the knowledge of the Sellers, there are
no material Liens on any of the assets of MTOO that arose in connection with any
failure (or alleged failure) to pay any Tax.

b)

During the preceding seven years, none of such Tax Returns has been audited or
investigated by the Internal Revenue Service for any taxable year for which the
applicable statute of limitations has not expired.  To the knowledge of the
Sellers, no issues have been raised in any examination by the Internal Revenue
Service Authority with respect to the Business of the Company which, by
application of similar principles, reasonably could be expected to result in a
proposed adjustment to the Liability for Taxes for any other period not so
examined.

c)

The Company and the Sellers have delivered or made available to the Buyers
correct and complete copies of all material federal, state, local and foreign
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by MTOO for taxable periods for which the applicable
statute of limitations has not expired.





9









d)

MTOO has withheld and paid all material Taxes required to have been withheld and
paid, including without limitation, sales and use taxes, and all Taxes in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.

3.10

Intellectual Property.

Except where non-compliance with any of the following would not have a Material
Adverse Effect:

a)

MTOO does not own any Intellectual Property.

b)

MTOO has not interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any material Intellectual Property rights of third Parties,
and MTOO has not received any written charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation.  No third party has interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of MTOO.

3.11

Litigation.  Except as disclosed in Schedule 3.11, neither MTOO nor the Sellers
is subject to any outstanding litigation, injunction, judgment, order, decree,
ruling, or charge or is a party or, to the Knowledge of the Sellers or the
Company, is threatened to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any governmental agency or before
any arbitrator.

3.12

Indemnity.  The Sellers and the Company shall severally and jointly, indemnify,
defend and hold harmless the Buyers and its directors, officers, employees,
Affiliates, attorneys, consultants, agents and assigns (each, a “Indemnified
Party”) from and against any losses, liabilities, damages, costs, or expenses
(including interest, penalties and reasonable attorneys’ fees and disbursements)
(collectively, “Losses”) sustained or incurred by such Indemnified Party
relating to, caused by or resulting from: (a) any breach of any representation
or warranty of the Sellers contained in this Agreement or in any certificate or
schedule delivered by the Sellers pursuant to this Agreement; (b) any breach of,
or failure to satisfy, any covenant or obligation of the Sellers in this
Agreement or in any other certificate or document delivered by the Sellers
pursuant to this Agreement.

3.13

Rental Expenses.  The Company is currently under no lease for its office space
and is not subject to a monthly rent payment.

3.14

No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Buyers for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and after the Closing, the Sellers will indemnify and hold the
Buyers harmless against any liability or expense arising out of, or in
connection with, any such claim.





10









3.15

Compliance with Laws.  The Subject Shares are being sold in a private
transaction between the Sellers and the Buyers. The Subject Shares can be sold
and transferred without contravening, conflicting with, or resulting in a
violation of the law. The Buyers are aware of the restrictions of
transferability of the Subject Shares and further understands the certificates
shall bear the legend set forth herein below in Section 4.5.

3.16

Binding Obligations.  Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto other than MTOO, this
Agreement to which MTOO is a party is duly authorized, executed and delivered by
MTOO and constitutes the legal, valid and binding obligations of MTOO,
enforceable against MTOO in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

3.17

Financial Statements.  MTOO is a reporting company under the Securities Exchange
Act or 1934, as amended and applicable Commission rules and audited financial
statements can be found on the EDGAR system.  MTOO’s financial statements
contained in its filings (the “SEC Documents”) on EDGAR (the “Financial
Statements”) have been prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods indicated and with each other, except
that the unaudited Financial Statements do not contain footnotes required by
U.S. GAAP.  The Financial Statements fairly present the financial condition and
operating results of MTOO as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments.  Except as set forth in
the Financial Statements and the schedules attached to this Agreement, MTOO has
no material liabilities (contingent or otherwise).  Except as included on the
schedules attached to this Agreement, MTOO is not a guarantor or indemnitor of
any indebtedness of any other person, firm or corporation.  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

The Buyers, each and collectively, represent and warrant to MTOO and the Sellers
that the statements contained in this Article IV are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Article IV).

4.1

Organization of the Buyer.  The Buyer, if it is a corporation, is duly
organized, validly existing, and in good standing under the laws of its place of
incorporation.  





11









4.2

Authorization of Transaction.  Each Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder and under the other
Transaction Documents.  This Agreement and the other Transaction Documents to
which it or they are a party constitutes the valid and legally binding
obligation of the Buyer, enforceable in accordance with its terms and
conditions, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and by laws related to the
availability of specific performance, injunctive relief or other equitable
remedies.  The Buyers need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any governmental authority in
order to consummate the transactions contemplated by this Agreement.

4.3

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby or under the other
Transaction Documents will (a) violate any law or other material restriction of
any governmental authority to which each Buyer is subject or any provision of
the Buyer’s organizational documents, or (b) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any material Contract or other material arrangement to
which a Buyer is a party or by which it is bound or to which any of its assets
are subject (or result in the imposition of any Lien upon any of its assets).

4.4

Legal Compliance.  Each Buyer has complied in all material respects with all
applicable laws, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or to the knowledge
of the Buyer, commenced against it alleging any failure so to comply.

4.5

Restrictions on Transfer.  

a.

Transfer Restrictions.  The Buyers (and/or assigns) agrees that the Subject
Shares being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from registration under the
Securities Act.  

b.

Investment Intent.  The Buyers are acquiring the Subject Shares for their own
account for investment, and not with a view toward distribution thereof.

c.

No Advertisement.  The Buyers acknowledges that Subject Shares have been offered
to them in direct communication between them and Sellers, and not through any
advertisement of any kind.





12









d.

Knowledge and Experience.   The Buyers acknowledge that they have been
encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Buyers acknowledge that Sellers have given them
and all of their counsels access to all information relating to MTOO’s business
that they or any one of them have requested. The Buyers acknowledge that they
have sufficient business and financial experience, and knowledge concerning the
affairs and conditions of MTOO so that they can make a reasoned decision as to
this purchase of the Subject Shares and are capable of evaluating the merits and
risks of this purchase.

e.

Restrictions on Transferability.  The Buyers are aware of the restrictions of
transferability of the Subject Shares and further understands the certificates
shall bear the following legend.

i.

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND
4(2) AND REGULATION D UNDER THE SECURITIES ACT. AS SUCH, THE PURCHASE OF THIS
SECURITY WAS MADE WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR
DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE SECURITIES
ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.




ii.

The Buyers understand that the Subject Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Securities Act, or
(ii) an exemption from the registration requirements of the Securities Act.




f.

MTOO and/or Sellers have neither filed such a registration statement with the
Commission or any state authorities nor agreed to do so, nor contemplates doing
so in the future for the shares being purchased, and in the absence of such a
registration statement or exemption, the Buyers may have to hold the Subject
Shares indefinitely and may be unable to liquidate them in case of an emergency.








13









g.

The Buyers understand that prior to the Closing and until the Company files the
required Form 10 information with the Commission, the Company will be deemed a
“shell company” as defined in Rule 12b-2 under the Exchange Act. As a result and
pursuant to Rule 144(i) of the Exchange Act, the Subject shares, although
otherwise meeting the holding period and other requirements of Rule 144, cannot
be sold in reliance on Rule 144 until twelve (12) months after the Company (a)
is no longer a shell company; and (b) has filed current “Form 10 information”
(as defined in Rule 144(i)) with the Commission reflecting that it is no longer
a shell company, and provided that at the time of a proposed sale pursuant to
Rule 144, the Company is subject to the reporting requirements of section 13 or
15(d) of the Exchange Act and has filed all reports and other materials required
to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding twelve (12) months (or for such shorter period that the Company
was required to file such reports and materials), other than Form 8-K reports. 
As a result, the Buyers understand that the restrictive legends on certificates
for the Subject Shares cannot be removed (a) except in connection with an actual
sale meeting the foregoing requirements or (b) pursuant to an effective
registration statement.




ARTICLE V

COVENANTS

5.1

OTC Market Listing.  The Company’s Common Stock is currently listed on the OTC
Market Group’s OTCQB marketplace.  Before the execution of this Agreement, the
Company paid the OTC Market Group $10,000 annual listing fee for listing on the
OTCQB marketplace and the parties under this Agreement agreed that the annual
listing fee paid shall not be responsible by the Buyers.  

5.2

DTC Eligibility.  The Company shall maintain DTC eligibility of its securities.

5.3

SEC Documents. From and after the Closing Date, in the event the Commission
notifies MTOO of its intent to review any SEC Document filed prior to the
Closing Date or MTOO receives any oral or written comments from the Commission
with respect to any SEC Document filed prior to the Closing Date or any
disclosure regarding MTOO’s business or operations, as in existence through the
date hereof in any SEC Document or registration statement filed after the
Closing Date, the Buyers Representative shall promptly notify the Sellers and
the Sellers shall fully cooperate with the Buyers in connection with such review
and response.





14









5.4

Public Announcements.  MTOO shall file with the Commission a Current Report on
Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, the
Buyers and MTOO shall consult with each other in issuing the Form 8-K, the press
release and any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and none of the parties shall issue any such press release or otherwise
make any such public statement, filings or other communications without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law, in which case the disclosing party shall
provide the other parties with prior notice of no less than three (3) calendar
days, of such public statement, filing or other communication and shall
incorporate into such public statement, filing or other communication the
reasonable comments of the other parties.

5.5

Corporate Examinations and Investigations.  Prior to the Closing, the Buyers
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
MTOO (and any Subsidiary) as the Buyers may reasonably request.  In order that
the Buyers may have the full opportunity to do so, MTOO and the Sellers shall
furnish the Buyers and their representatives during such period with all such
information concerning the affairs of MTOO or any subsidiary as each party or
its representatives may reasonably request and cause MTOO and its respective
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with each party’s representatives in connection with such review and
examination and to make full disclosure of all information and documents
requested by the Buyers and/or their representatives.  Any such investigations
and examinations shall be conducted at reasonable times, under reasonable
circumstances and in a timely manner.

5.6

Cooperation; Consents.  Prior to the Closing, each party shall cooperate with
the other parties and shall (i) in a timely manner make all necessary filings
with, and conduct negotiations with, all authorities and other persons the
consent or approval of which, or the license or permit from which is required
for the consummation of the transactions contemplated hereby, and (ii) provide
to each other party such information as the other party may reasonably request
in order to enable it to prepare such filings and to conduct such negotiations.





15









5.7

Litigation. From the date hereof through the Closing, each party hereto shall
promptly notify the representative of the other parties of any known proceeding
which after the date hereof are threatened or commenced against such party or
any of its affiliates or any officer, director, employee, consultant, agent or
shareholder thereof, in their capacities as such, which, if decided adversely,
could reasonably be expected to have a Material Adverse Effect upon the
condition (financial or otherwise), assets, liabilities, business, operations or
prospects of such party or any of its subsidiaries.

5.8

Notice of Default.  From the date hereof through the Closing, each party hereto
shall give to the representative of the other parties prompt written notice of
the occurrence or existence of any event, condition or circumstance occurring
which would constitute a violation or breach of this Agreement by such party or
which would render inaccurate in any material respect any of such party’s
representations or warranties herein.

5.9

Assistance with Post-Closing SEC Reports and Inquiries.  

a.

Upon the reasonable request of the Buyer Representative, after the Closing Date,
the Sellers shall use reasonable best efforts to provide such information
available to them, including information, filings, reports, financial statements
or other circumstances of MTOO occurring, reported or filed prior to the
Closing, as may be necessary or required by MTOO for the preparation of the
post-Closing Date reports that MTOO is required to file with the Commission to
remain in compliance and current with its reporting requirements under the
Exchange Act, or filings required to address and resolve matters as may relate
to the period prior to the Closing and any Commission comments relating thereto
or any Commission inquiry thereof.

b.

The Company is current with its SEC filings and its next periodic filing due is
an Annual Report on Form 10-K for the fiscal year ended September 30, 2015 (the
“Annual Report”), which is due on December 30, 2015.  In addition to the
covenants and agreements set forth in Section 5.9(a) above and without modifying
the former, the pre-Closing Company and its current management, including Lazar,
specifically agree that they shall be responsible for the expenses required to
file the Annual Report, including the fees and expenses to auditors, legal
counsel, edgar agent and consultants (if any), even though the filing of the
Annual Report will take place after the Closing. The pre-Closing Company and its
current management, including Lazar, agree to cooperate fully and diligently to
ensure that the Annual Report is filed timely.

5.10

Transfers.  Prior to the Closing, the Sellers will not sell, transfer, assign,
hypothecate, lien, or otherwise dispose or encumber the Subject Shares owned by
them.

5.11

Representations.  All representations shall be true as of the Closing and all
such representations shall survive the Closing for a period of one year.








16







ARTICLE VI

CLOSING CONDITIONS

6.1

Conditions to Obligations of the Buyers.  The Buyers’ obligations to complete
the transactions contemplated herein are subject to fulfillment on or before the
Closing of each of the following conditions, unless waived in writing by the
Buyers:

a.

The representations and warranties of the Company and each of the Sellers
respectively set forth herein will be true and correct at the Closing as though
made at and as of that date, except as affected by the transactions contemplated
hereby.

b.

The Sellers will have performed all covenants required by this Agreement to be
performed by them on or before the Closing.

c.

The Company shall have cancelled all and any debt, liabilities and obligations
incurred prior to the Closing, including those disclosed hereunder and in the
Annual Report on Form 10-K for fiscal year ended September 30, 2015 filed with
the Commission on November 27, 2015,  before the Closing.

d.

Lazar shall deliver her resignation from all positions – officer and
directorships – held in the Company (the “Resignation”) and the Company’s board
of directors shall appoint (the “Appointment”) Eugene Jiang as the Company’s
sole director, Chairman, Chief Executive Officer and Chief Financial Officer
(the “New Management”).

e.

This Agreement, the Resignation and the Appointment will have been approved by
the Company’s Board of Directors.

f.

A letter to the Company’s transfer agent notifying them of the change in the
Company’s management, as well as any other documents the transfer agent requires
to accept instructions from and communicate with the New Management
(collectively, the “Transfer Agent Letter”).

g.

The Company will have delivered to the Buyers the documents set forth below in
form and substance reasonably satisfactory to counsel for the Buyers, to the
effect that:

(i)

MTOO is a corporation duly organized, validly existing, and in good standing by
providing a certificate of good standing from Nevada's Secretary of State dated
within five (5) business days of the Closing;








17









(ii)

MTOO’s authorized capital stock is as set forth herein;




(iii)

Certified copies of the resolutions of the board of directors of MTOO
authorizing the execution of this Agreement and the consummation hereof, as well
as the Resignation and Appointment (the “Board Consent”);




(iv)

Any further document as may be reasonably requested by counsel to the Buyers in
order to substantiate any of the representations or warranties of the Company
and/or the Buyers set forth herein;




(v)

A certificate executed by an officer of MTOO, certifying the satisfaction of the
conditions specified in Sections 5(a), (b) and (e) relating to MTOO;




(vi)

a Secretary’s Certificate, dated the Closing Date certifying attached copies of
(A) the Company’s current Articles of Incorporation, as amended, and Bylaws; (B)
the Board Consent; and (C) the Transfer Agent Letter; and,

(vii)

each of this Agreement and any related agreement to which the Company or the
Buyers are parties, duly executed.




h.

There will have occurred no material adverse change in the business, operations
or prospects of MTOO.




i.

There must not have been or threatened by any Person, other than the Buyers, any
claim asserting that such Person (a) is the holder of, or has the right to
acquire or to obtain beneficial ownership of, the Subject Shares or any other
stock, voting, equity or ownership interest in, MTOO, or (b) is entitled to all
or any portion of the Subject Shares.




6.2

Conditions to Obligations of the Company and the Sellers.  The Company and each
of the Sellers’ obligation to complete the transactions contemplated herein will
be subject to fulfillment on or before the Closing of each of the following
conditions, unless waived in writing by the Company or the Sellers, as
appropriate:




a.

The representations and warranties of each of the Buyers set forth herein will
be true and correct at the Closing as though made at and as of that date, except
as affected by the transactions contemplated hereby.

b.

The Buyers will have performed all covenants required by this Agreement to be
performed by them on or before the Closing.

c.

Each of this Agreement and any related agreement to which the Company and each
Shareholder is a party, duly executed; and,





18









d.

The Purchase Price shall be in the Escrow Account.  




ARITICLE VII

MISCELLANEOUS

7.1

Expenses.  Each party shall pay its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

7.2

No Third-Party Beneficiaries.  Except as expressly provided in Section 5.4, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective heirs, executors, successors and permitted assigns.

7.3

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.

7.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective heirs, executors,
successors and permitted assigns.  Except as set forth herein, no Party may
assign either this Agreement, any of the other Transaction Documents, or any of
his or its rights, interests, or obligations hereunder without the prior written
approval of all of the other Parties or their respective heirs, executors,
successors and permitted assigns.  

7.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

7.6

Headings  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

7.7

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two Business
Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:





19







If to the Buyers, addressed as follows:

Euro-Asia Investment & Finance Corp. Limited

Block A, Unit 604G

Po Lung Centre, Kowloon Bay

Kowloon, Hong Kong

Attention: Kwok Keung Shum

Telephone:

Facsimile:

Email:




With a copy to:




Hunter Taubman Fischer LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Louis E. Taubman

Tel:

Fax:

Email:




If to the Company and/or Sellers, addressed as follows:

Metu Brands, Inc.

8605 Santa Monica Boulevard

Los Angeles, CA 90069

Attn: Shulamit Lazar

Tel:

Fax:

Email:




With a copy to:




Jody M. Walker

J.M. Walker & Associates

7841 South Garfield Way

Centennial, CO 80122

Tel:

Fax:  

Email:








20







Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, overnight mail or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

7.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic Laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York.

7.9

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by the party against
whom the enforcement of such amendment is sought. No waiver by any party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

7.10

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

7.11

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.





21









7.12

Submission to Jurisdiction.  Each of the Parties submits to the jurisdiction of
any state or federal court sitting in New York in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court.  Each of the Parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of any other party with respect thereto.  Any party may make service on any
other party by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
Section 8.7 above. Nothing in this Section 8.12, however, shall affect the right
of any Party to serve legal process in any other manner permitted by law or at
equity. Each party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity.

7.13

Further Assurances.  The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other parties
may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

7.14

Entire Agreement and Modification.  This Agreement supersedes all prior
agreements by and among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement by and among the parties
with respect to its subject matter.  

7.15

Assignments, Successors, and No Third-Party Rights.  No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
 Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors, heirs, executors and permitted assigns of the parties.
 Nothing expressed or referred to in this Agreement will be construed to give
any person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.  This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

7.16

Mutual Cooperation.  The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.





22









7.17

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.




[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 



 

23







[Signature Page of Metu Brands, Inc.]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY:

METU BRANDS, INC.







By:______________________________________

      Name:  Shulamit Lazar

      Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

24







[Signature Page of Sellers’ Representative]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




SELLERS REPRESENTATIVE:




______________________________________

Shulamit Lazar




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

25







[Signature Page of Innovation Consulting International LLC]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




SELLER:

INNOVATION CONSULTING INTERNATIONAL LLC







By:______________________________________

      Name:  

   Title:


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

26







[Signature Page of Seller]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




SELLER:










By:______________________________________

      Name:  

   Title:











 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

27







[Signature Page of Euro-Asia Investment & Finance Co. Ltd]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




BUYER REPRESENTATIVE:

Euro-Asia Investment & Finance Corp. Limited

By:______________________________________

      Name: Kwok Keung Shum

      Title:





 

 

 

 

 

 

 

 

 

 

 

 

28







[Signature Page of Buyer]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




BUYER: ________________________________




By:______________________________________

      Name:

      Title:




 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

29







Schedules

To

Stock Purchase Agreement




Schedule 2.4

Transfer Agent




Olde Monmouth Stock Transfer Co., Inc.

200 Memorial Parkway

Atlantic Highlands, NJ  07716

Phone (732) 872-2727

Fax (732) 872-2728

 

Schedule 3.6    Debt, Obligation or Liability




None.




Schedule 3.11  Litigation




None.

 

 

 

 

 

 

 

 

 

 

 



 

30







Schedule A




List of Buyers




No.

Name of Buyer

To Purchase No. of Shares of Common Stock

Percentage (Based on 65,431,144 Total Issued Shares)

Purchase Price

(US $)

Legend (Yes/No)

1

Euro-Asia Investment & Finance Corp. Limited

52,336,000

79.9864%

316,000.00

Yes

2

Rgene Corporation

2,967,181

4.5348%

17,915.57

Yes

3

BioHopeKing Corporation

472,775

0.7226%

2,854.57

Yes

4

Buffett Investment Corporation

2,895,548

4.4253%

17,483.06

Yes

5

LionGene Corporation

3,074,789

4.6993%

18,565.3

Yes

6

AsiaGene Corporation

3,021,055

4.6172%

18,240.85

Yes

7

Chun An Liu

175,102

0.2676%

1,057.25

Yes

8

Chih Chun Teng

477,550

0.7299%

2,883.40

Yes

 

 

 

 

 

 

 

Total:

65,420,000

99.983%

395,000

 








 

 

 

 

 

 

 

 

 


 

31







Schedule B




List of Sellers




No.

Name of Seller

To Sell No. of Shares of Common Stock

Purchase Price

(US $)

Certificate No.

Legend (Yes/No)

1

Shulamit Lazar

60,000,000

362,275

1731 & 1732

Yes

2

Barry Sytner

500,000

3,019

1733

No

3

Betty Sytner

500,000

3,019

1734

No

4

David Nowosiolski

500,000

3,019

1735

No

5

Sandra Nowosiolski

500,000

3,019

1736

No

6

Adam Schwartz

500,000

3,019

1737

No

7

Karen Schwartz

500,000

3,019

1738

No

8

Paul Eisenberger

500,000

3,019

1739

No

9

Charlotte Eisenberger

500,000

3,019

1740

No

10

Jonathan Nowosiolski

500,000

3,019

1741

No

11

Tri-Star Gold Inc.

500,000

3,019

1742

No

12

Innovation Consulting International LLC

420,000

2,535

1743

No

 

 

 

 

 

 

 

Total:

65,420,000

395,000

 

 





 

 

 

 

 

 

 

 


 

32





